 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    RAOUFA AKROUSH,                                   Case No. 1:19-cv-00383-BAM
12                       Plaintiff,
                                                        ORDER DIRECTING PLAINTIFF TO
13           v.                                         RETURN USM FORMS TO CLERK’S
                                                        OFFICE
14    ANDREW M. SAUL, Acting
      Commissioner of Social Security
15
                         Defendant.                     THIRTY (30) DAY DEADLINE
16

17          Plaintiff Raoufa Akroush (“Plaintiff”), proceeding pro se and in forma pauperis, filed this
18   action on March 25, 2019, seeking review of a decision of the Commissioner of Social Security
19   assessing an overpayment of benefits against Plaintiff. (Doc. No. 1.) On April 3, 2019, the Court
20   issued an order granting Plaintiff’s application to proceed in forma pauperis and directing the Clerk
21   of Court to issue summons. (Doc. No. 3.) The United States Marshal was further directed to serve
22   a copy of the complaint, summons, and the Court’s order upon the defendant as directed by Plaintiff.
23   (Id.) On April 3, 2019, the Clerk of Court issued summons as to the Commissioner of Social
24   Security. (Doc. No. 4.) The same day, the Clerk of Court issued New Social Security Case

25   Documents, including Social Security USM-285 forms. (Doc. No. 5.) As stated in the “Instructions

26   for Service of Social Security Appeals” document, Plaintiff is required to provide the Clerk’s Office

27   with a completed USM-285 form along with other service documents. (Doc. No. 5-3.) To date,

28   Plaintiff has not returned the necessary service documents to the Clerk’s Office.
                                                       1
 1          Accordingly, IT IS HEREBY ORDERED that:
 2          1.     The Clerk of Court is directed to forward the summons and New Social Security
 3   Case Documents, including Social Security USM-285 forms, to Plaintiff;
 4          2.     Within thirty (30) days of service of this order, Plaintiff is directed to return a

 5   completed USM-285 form along with the other service documents identified in the “Instructions

 6   for Service of Social Security Appeals” document to the Clerk’s Office at the following address:

 7               OFFICE OF THE CLERK
                 UNITED STATES DISTRICT COURT
 8               EASTERN DISTRICT OF CALIFORNIA
                 2500 Tulare Street, Room 1501
 9               Fresno, California 93721
10          Failure to comply with this order will result in the dismissal of this action for failure
11   to obey a court order and failure to prosecute.
12

13   IT IS SO ORDERED.

14      Dated:    July 8, 2019                               /s/ Barbara   A. McAuliffe           _
15                                                     UNITED STATES MAGISTRATE JUDGE

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
